Case 1:17-cv-00095-KD-MU Document 165 Filed 01/31/20 Page 1 of 3                  PageID #: 958



                       THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION
  BRANDON WASHINGTON, #283165,                        )
                                                      )
                         Plaintiff,                   )
    v.                                                )
                                                      )    CASE NO. 1:17-CV-00095-KD-MU
                                                      )
  JEFFERSON DUNN, et al.,
                                                      )
                         Defendants.                  )



                           NOTICE OF SERVICE OF DISCOVERY

         COME NOW Defendants Charles Arthur, Jeffery Baldwin, Daryl Brown, Jermaine

 Bullard, Grantt Culliver, David Dennis, Jefferson Dunn, Ernest Duren, Akeem Edmonds, Terry

 Edwards, Darryl Fails, Henry Finklea, Demetrives Fleeton, Danny Fountain, Marcus Gaston,

 James Griffin, Anthony Hadley, Michael Harrison, Teddy Jones, Ashley Kidd, Dejour Knight,

 Aaron Lewis, Jasper Luitze, Antonio McClain, Larry McCovery, Nathan McQuirter, Cordaro

 Melton, Phillip Mitchell, Mallorie Mixon, Jason Norris, Alfie Pacheco, Omar Parker, Gregory

 Patterson, John Pryor, Terry Raybon, Timothy Robinson, Clifton Sanders, Gary Scarborough, Otis

 Smith, Samuel Snelson, Jesse Stanford, Cynthia Stewart, William Streeter, Steve Terry, Corbin

 Tunstall, Timothy Vignolo, Bradley Walker, Dominic Whitley, and Jesse Wilson (“DOC

 Defendants”), by and through their undersigned counsel of record, and give notice of service to

 the Court of the following discovery on all counsel of record:

      1)        Defendants’ Responses and Objections to Plaintiff’s Request for Production of
 Documents.
Case 1:17-cv-00095-KD-MU Document 165 Filed 01/31/20 Page 2 of 3                  PageID #: 959




        Done this the 31st day of January, 2020.


                                             /s/ H. William Wasden
                                             H. William Wasden (WASDH4276)
                                             Michael D. Strasavich (STRAM9557)
                                             Taylor Barr Johnson (BARRT8851)

                                             Attorneys for Defendants

                                             Charles Arthur, Jeffery Baldwin, Daryl Brown,
                                             Jermaine Bullard, Grantt Culliver, David Dennis,
                                             Jefferson Dunn, Ernest Duren, Akeem Edmonds,
                                             Terry Edwards, Darryl Fails, Henry Finklea,
                                             Demetrives Fleeton, Danny Fountain, Marcus
                                             Gaston, James Griffin, Anthony Hadley, Michael
                                             Harrison, Teddy Jones, Ashley Kidd, Dejour
                                             Knight, Aaron Lewis, Jasper Luitze, Antonio
                                             McClain, Larry McCovery, Nathan McQuirter,
                                             Cordaro Melton, Phillip Mitchell, Mallorie Mixon,
                                             Jason Norris, Alfie Pacheco, Omar Parker,
                                             Gregory Patterson, John Pryor, Terry Raybon,
                                             Timothy Robinson, Clifton Sanders, Gary
                                             Scarborough, Otis Smith, Samuel Snelson, Jesse
                                             Stanford, Cynthia Stewart, William Streeter, Steve
                                             Terry, Corbin Tunstall, Timothy Vignolo, Bradley
                                             Walker, Dominic Whitley, and Jesse Wilson

 OF COUNSEL:
 BURR & FORMAN LLP
 11 N. Water Street, Suite 22200
 Mobile, AL 36602
 Tel: 251-344-5151
 Fax: 251-344-9696
 bwasden@burr.com
 mstrasavich@burr.com
 tjohnson@burr.com




                                                   2
Case 1:17-cv-00095-KD-MU Document 165 Filed 01/31/20 Page 3 of 3                     PageID #: 960



                                 CERTIFICATE OF SERVICE

         I do hereby certify that I have on this 31st day of January, 2020, electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 such filing to the following and that I hereby certify that I have mailed by placing a copy of same
 in the United States Mail, first-class postage prepaid and properly addressed those non CM/ECF
 participants:


 Henry H. Brewster
 Henry Brewster, LLC
 205 N. Conception Street
 Mobile, AL 36603
 251-338-0630
 Email: hbrewster@brewsterlaw.net

 Judson Eric Crump
 Judson E. Crump, PC
 250 Congress St
 Mobile, AL 36603
 251-272-9148
 Email: judson@judsonecrump.com

 Stephen Rogers
 Maynard, Cooper & Gale
 655 Gallatin Street
 Huntsville, AL 35801
 256-551-0171
 Email: srogers@maynardcooper.com

                                                      /s/ H. William Wasden
                                                      Of Counsel




                                                 3
